Citation Nr: 1822076	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-42 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to September 1989 with additional service in the Army National Guard from September 1989 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for tinnitus is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  
38 U.S.C. §§1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that his tinnitus is a result of noise exposure due to his military occupational specialty (MOS) as a Utilities Equipment Repairman for the 67th Artillery Unit for six to seven years during his military service.  Specifically, he maintains that in conjunction with his MOS he spent most of his time sleeping in a trailer 50 yards away from around the clock artillery fire from tanks and that the "blows" from these tanks were so loud they could knock him off the trailer.  He maintains that he performed his duties without proper hearing protection and that even with the hearing protection available, the quality and adequacy of the protection was not like today's standards.  As a result, he asserts a high pitched ringing sound first began in service and continued post-service to the point where he has to sleep with a fan at night to drown out the sound.  See October 2017 Board Hearing Transcript at 8-9.  

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. §5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay statements and to the March 2013 VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, element one of service connection is met.

As to elements two and three of service connection, in-service incurrence of a disease or injury and nexus, the Veteran's service treatment records (STRs) are silent for tinnitus complaints, however his STRs note he had a history of hazardous occupational noise exposure in service.  See June 1986 STR.  Thus, in-service acoustic trauma due to the Veteran's MOS is conceded and he has competently and credibly reported that he first experienced high pitched ringing in his ears during service as a result of duties associated with his MOS.  Thus, elements two and three of service connection are met.

The Board recognizes that a VA audiologist, who examined the Veteran in March 2013, ultimately reached a conclusion unfavorable to the Veteran's tinnitus claim.  However, the VA examiner relied on the absence of documented in-service tinnitus complaints as the rationale for her opinion, failed to address whether the Veteran's conceded exposure to acoustic trauma in service caused his current tinnitus, and did not consider the Veteran's lay statements as to an onset of tinnitus in service.  Accordingly, the Board assigns this negative opinion no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, the Veteran is competent to report that his tinnitus had its onset in service, and the Board finds him credible in this regard.  Thus, all three elements are met, and service connection is warranted.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the Veteran's bilateral hearing loss, the Veteran asserts his hearing disability is due to his MOS as a Utilities Equipment Repairman for the 67th Artillery Unit, as noted above.  He maintains that his hearing loss has progressively declined since service.  See October 2017 Board Hearing Transcript at 8.  

The Veteran was afforded a VA hearing loss and tinnitus examination in March 2013.  The examiner opined that is it less likely than not that the Veteran's bilateral hearing loss was caused by or a result of his military service.  In support of her opinion, she relied on the presence of normal hearing audiograms during service and the lack of decrease in the Veteran's hearing by the end of his service.  Additionally, she reasoned that there is no scientific basis that delayed onset hearing loss that develops 20 or 30 years later is casually related to military service.  However, the examiner did not acknowledge the Veteran's MOS or address the conceded in-service acoustic trauma due to his MOS in relation to his current hearing loss.  Moreover, the examiner refuted the medical plausibility of delayed onset hearing loss based on an Institute of Medicine (IOM) study in 2005 indicating "that there was no scientific evidence to support delayed onset of noise induced hearing loss," and the United States Court of Appeals for Veterans Claims (Court) has recently indicated that medical opinions citing this IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  Thus, an addendum opinion is warranted on remand.

As to his gastrointestinal disability, the Veteran was afforded a VA Esophageal Conditions examination in March 2013.  The examiner noted the Veteran was diagnosed with acute duodenitis in service, but indicated it resolved in service without any indication of ongoing chronic upper gastrointestinal issues for the remainder of service with normal separation examination and that there is no current evidence of chronic duodenitis.  Additionally, the examiner diagnosed the Veteran with GERD and hiatal hernia, but stated that these conditions were less likely as not related to symptoms/treatment shown in service because the Veteran did not have evidence of GERD or a hiatal hernia at the time he was found to have acute duodenitis.  Lastly, the examiner opined that his GERD with hiatal hernia were also less likely as not caused by the acute duodenitis because current upper gastrointestinal study is negative for chronic ongoing duodenitis.  However, the examiner failed to address recent relevant STRs submitted by the Veteran and their relation, if any, to his current GERD and/or hiatal hernia.  Moreover, the Veteran has more recently testified as to food poisoning and a burning sensation in his stomach during service.  Thus, an addendum opinion is warranted on remand.  Additionally, given the Veteran has provided additional relevant STRs that were not of record, any outstanding service records should be associated with the file.

Regarding his acquired psychiatric disorder, the Veteran has a current diagnosis for panic disorder and asserts that he began to feel emotionally affected, including stress, during service due to his duty of notifying servicemen that they were going to be deployed.  See September 2014 VA treatment record and October 2017 Board Hearing Transcript at 3-5.  Thus, on remand a VA psychiatric examination is also warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran has testified as to recurrent shoulder dislocations in service and progressive shoulder problems since that time.  On his December 2002 National Guard period examination, he endorsed recurrent bilateral shoulder dislocations.  On remand, an examination and medical opinion is needed, and his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), should be verified.  Any outstanding VA treatment records should also be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service records, particularly with regard to the Veteran's National Guard service from September 1989 to June 2007.  

2.  Obtain any outstanding VA treatment records.

3.  Verify the Veteran's periods of ACDUTRA and INACDUTRA.  Please note that reports of retirement points do not contain the necessary information in this regard.

4.  Then schedule a VA examination to determine the nature and etiology of any acquired psychiatric disorder. The claims file, including a copy of this remand, must be made available for review.  All indicated tests and studies should be accomplished.

The examiner is requested to address the following:

(a) Diagnose any current psychiatric disorders present since November 2012, to include panic disorder.  If posttraumatic stress disorder is diagnosed, please indicate the stressor supporting that diagnosis.

(b) For each psychiatric disorder so diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include as a result conceded stress during service coincident with the Veteran's duties of having to notify servicemen that they were going to be deployed.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then schedule a VA examination to determine the nature and etiology of any bilateral shoulder disability.  The claims file, including a copy of this remand, must be made available for review.  All indicated tests and studies should be accomplished.

The examiner is requested to address the following:

(a) Diagnose any current bilateral shoulder disabilities present since November 2012.

(b) For each disability so diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

(1) had its onset during or is otherwise related to the Veteran's period of active service from September 1986 to September 1989, to include as the result of the cumulative impact of his physical activities therein (see Board hearing transcript at 10-11); 
(2) had its onset during a verified period of ACDUTRA; or 
(3) is related to an injury incurred during a verified period of ACDUTRA or INACDUTRA, to include as the result of the cumulative impact of his physical activities during these periods.  In addressing this question, the examiner should consider the Veteran's December 2002 National Guard period examination endorsing recurrent bilateral shoulder dislocations as well as his recent Board hearing testimony (pages 10-11).

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Then obtain an addendum opinion from the March 2013 VA examiner (or other qualified examiner, if unavailable) to determine the etiology of the Veteran's bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this remand, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise etiologically related to his active military service, to include as a result of acoustic trauma sustained therein.  For purposes of providing this opinion, please acknowledge and address the Veteran's conceded in-service acoustic trauma related to his MOS, as well as his credible reports of a decline in his hearing loss post-service.  See October 2017 Board Transcript at 8.  In addressing this question the examiner must also adequately discuss the IOM Report on noise exposure in the military (cited as authority in the March 2013 VA medical opinion), which states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Then obtain an addendum opinion from the March 2013 VA examiner (or other qualified examiner, if unavailable) to determine the etiology of the Veteran's gastrointestinal disability.  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this remand, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed gastrointestinal disabilities, to include GERD and a hiatal hernia, had their onset in service or are otherwise etiologically related to his active military service.  In addressing this question, the examiner must address the Veteran's in-service dysphagia, upper gastrointestinal obstruction, odynophagia, duodenitis, costochondritis, esophagitis, and esophageal spasm and their relation, if any, to his current diagnoses of record.  See September 1987, December 1987, September 1988 and June 1989 STRs.  Please note that a separate opinion for each diagnosed disability is needed.  Additionally, the examiner should acknowledge and comment on the Veteran's lay statements that he incurred food poisoning and experienced a burning sensation in his stomach during service and his gastrointestinal issues have continued ever since.  See June 1989 STR and October 2017 Board Hearing Transcript at 15.  

A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

8.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


